Citation Nr: 0935508	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active military service from August 1958 to 
August 1978. He died in 2006. The appellant is claiming 
eligibility for VA benefits as his lawful surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision of the 
Department of Veterans Affairs (VA) Regional  Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, which denied 
the appellant's claim for death benefits on the basis that 
the criteria for recognition as a surviving spouse were not 
met. 

In July 2009, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board, a transcript of which is of record. 


FINDINGS OF FACT

1.	The appellant and the Veteran were married in 1963, and 
were divorced in January 1989. 

2.	There is no indication of a qualifying common law 
marriage as a means to otherwise show the appellant and the 
Veteran had the requisite marital relationship, due to the 
absence of constant cohabitation from 1989 up until the date 
of the Veteran's death. 

CONCLUSION OF LAW

The criteria are not met to recognize the appellant as the 
Veteran's surviving spouse for the purpose of receipt of VA 
benefits. 38 U.S.C.A. §§ 101(3), 103 (West 2002 & 2009); 38 
C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or 
filed after May 30, 2008 removed the requirement that VA 
specifically request the claimant to provide any evidence in 
his or her possession that pertains to the claim. 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 
3.159(b)(1) (2009).

The RO has informed the appellant of what evidence would 
substantiate the claim on appeal through VCAA notice 
correspondence dated from July 2006 and April 2007. The March 
2008 Statement of the Case (SOC) explained the general 
criteria to establish the benefit sought on appeal. The VCAA 
notice further indicated the joint obligation between VA and 
the appellant to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi,16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance, both VCAA notice letters preceded issuance of 
the rating decision on appeal, and thus met the standard for 
timely notice.  

The RO/AMC has taken appropriate action to comply with the 
duty to assist the appellant through providing and requesting 
completion of statements on marital relationship status from 
the appellant and witnesses on her behalf. In support of her 
claim, the appellant has provided several lay statements. The 
appellant testified during a videoconference hearing before 
the undersigned. The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist     the appellant. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim on the merits.



Analysis of the Claim

For the purpose of administering veterans benefits, the term 
"surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried or       (in cases 
not involving remarriage) has not since the death of the 
veteran, and after September 19, 1962, lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person. 38 U.S.C.A. § 101(3) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.50(b) (2009). 
 
The requirement of continuous cohabitation to be considered a 
surviving spouse, from the date of marriage to the date of 
death of the veteran, will be considered as having been met 
when the evidence shows that any separation was due to the 
misconduct of, or procured by, the veteran without the fault 
of the surviving spouse. 38 C.F.R. § 3.53(a) (2009). The 
burden of proof is upon the appellant to establish her status 
as the surviving spouse of the veteran with respect to claims 
for Death and Indemnity Compensation (DIC) and other death 
benefits. Sandoval v. Brown,      7 Vet. App. 7, 9 (1994). 
The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information to establish the criteria for 
continuous cohabitation. 38 C.F.R. 3.53(b).

The appellant filed a VA Form 21-534, a formal application 
for death benefits in April 2006. On the application she 
indicated that her relationship to the Veteran was as a 
surviving spouse.

Accompanying that application was a copy of the original 
marriage certificate for the appellant and the Veteran dated 
from 1963. 

The death certificate for the Veteran indicates that he died 
in March 2006. Under the category of marital status was 
listed "divorced." 
A divorce decree for the marriage between the appellant and 
the Veteran is of record which indicates this took effect in 
January 1989.

A prior RO rating decision dated from April 2006 had granted 
service connection for the cause of the Veteran's death. The 
original claim for that benefit had been filed by the 
Veteran's son. That decision further denied entitlement to 
DIC under provisions of 38 U.S.C.A. § 1318.

The RO in July 2006 sent the appellant a letter which 
explained that the evidence indicated she and the Veteran 
were divorced at the time of his death and were not living 
together. The correspondence requested she provide evidence 
that she and  the Veteran were living together as husband and 
wife at the time of his death.

In September 2006, the RO denied the appellant's claim for 
death benefits on the basis that no evidence had been 
received to support the assertion of a marital relationship.

In October 2006 correspondence the appellant states that she 
and the Veteran lived between two addresses at the time of 
his death. The appellant explains that because of the 
Veteran's tendency for violent mood swings, she found it 
necessary for him to establish an alternate residence where 
he would go when he felt the need. According to the 
appellant, this did not prevent them from sharing their lives 
as they would visit each other, go out to dinners and attend 
family functions. The appellant states that all of the 
Veteran's possessions from the apartment where he had lived 
were now at the family home. Enclosed with this statement is 
a list of     10 witnesses who indicated concurrence with the 
statement. Also enclosed is a notice that the appellant had 
discontinued the Veteran's monthly utilities payments when he 
died. 


In February 2007 correspondence, the appellant indicates the 
Veteran was a Vietnam veteran and appeared to have been 
experiencing the symptoms of PTSD. The appellant explains 
that 20 years into their marriage their home residence had 
deteriorated into an unsafe environment due to her husband's 
violent behavior. She states that she approached the military 
with the situation at the time and requested if she could 
separate herself and the children from her husband for their 
safety, and still receive a portion of his retirement pension 
until he would agree to seek professional help. According to 
the appellant, the military's response was that the only way 
to obtain part of his retirement pension was to divorce him. 
The appellant further indicates that in the late 1980s and 
early 1990s their relationship resumed to an extent when the 
Veteran sought psychiatric treatment. She states that despite 
undergoing divorce proceedings they considered themselves 
husband and wife for 42 years. 

In July 2007 the appellant provided a corrected copy of the 
Veteran's death certificate that listed his marital status as 
"married."

In August 2007, the RO issued an administrative decision with 
the attendant finding that the relationship between the 
appellant and the Veteran did not meet the requirement of 
continuous cohabitation. It was indicated from the evidence 
that they did not live together as spouses, and the Veteran 
had not acknowledged a marital relationship since their 
divorce. 

In August 2007 correspondence the appellant states that since 
her divorce from the Veteran she had always been a pension 
annuitant and entitled to medical care through the military 
healthcare system, and that this was inconsistent with VA's 
nonrecognition of her as a surviving spouse for purpose of 
benefits entitlement. 

A copy of an award notification letter from the Social 
Security Administration states that the appellant was 
considered entitled to monthly widow's benefits beginning 
March 2006.
An August 2007 VA Form 21-4170, Statement of Marital 
Relationship, from the appellant contends that she and the 
Veteran began living together as husband and wife from 
September 1989 and continued to do so up until the date of 
his death. 

On VA Form 21-4171s, Supporting Statement Regarding Marriage, 
two family members of the appellant each indicated that the 
appellant and the Veteran were generally known as husband and 
wife, and neither had ever denied the marriage. 

During the July 2009 videoconference hearing, the appellant 
testified that the Veteran's tendency towards violent 
behavior was a factor leading to their divorce, but that 
another purpose was a mutual arrangement for the appellant to 
have access to a portion of his military retirement pay for 
basic support. The appellant stated that when the divorce 
decree was issued in 1989 she and the Veteran divided their 
property equally, with the plan for the Veteran to then take 
care of himself and his mental health condition. The 
appellant described the divorce as entirely a financial 
split. They lived in separate residences but that were near 
each other, and attended some family functions together. The 
Veteran apparently was not in the condition as to live under 
the same roof with the appellant or any other individual. 
They each paid the rent for their respective residences. The 
Veteran paid monthly child support. According to the 
appellant, it was not public knowledge that they had ever 
divorced. 

Based upon the factual circumstances of this case in view of 
the applicable legal authority, the criteria for the status 
of a surviving spouse for purposes of VA benefits have not 
been met. The underlying reason for the parties' separation 
and divorce in 1989 and subsequent sharing of some financial 
and familial obligations have been taken into consideration. 
One material fact that is not in dispute however is that the 
appellant and the Veteran divorced in 1989, and did not 
remarry at any point. Consequently, the literal requirement 
of a marriage under 38 C.F.R. § 3.50 as the basis for 
recognition as a surviving spouse cannot be met based on a 
formal legally recognized marital arrangement. This does not 
preclude an argument that a common law marriage existed from 
1989 onwards along with the necessary continuous 
cohabitation, as a means to show otherwise a qualifying 
marital relationship. 

While the state of Pennsylvania no longer recognizes common 
law marriages, common law marriage was recognized at the time 
the appellant is claiming she was common law married to the 
Veteran. See Estate of Manfredi, 399 Pa. 285, 159 A.2d 697 
(1960); Staudenmayer v. Staudenmayer 552 Pa. 253, 714 A.2d 
1016 (1998). Thus, any common law marriage by the appellant 
to the Veteran would be valid under Pennsylvania law and, 
therefore, would be valid for purposes of 38 C.F.R. §§ 3.1(j) 
and 3.50(b). 
 
Pennsylvania case law reflects that a common law marriage can 
only be created by an exchange of words in the present tense, 
spoken with the specific purpose that the legal relationship 
of husband and wife is created by that. See Commonwealth v. 
Gorby, 527 Pa. 98, 588 A.2d 902 (1991). Regarding this 
requirement for an exchange of words in the present tense, 
the Pennsylvania Supreme Court has noted that Black's Law 
Dictionary defines "common law marriage" as one not 
solemnized in the ordinary way (i.e., non-ceremonial) but 
created by an agreement to marry, followed by cohabitation. A 
consummated agreement to marry, between persons legally 
capable of making marriage contract, "per verba de 
praesenti," followed by cohabitation. Such marriage requires 
a positive mutual agreement, permanent and exclusive of all 
others, to enter into a marriage relationship, cohabitation 
sufficient to warrant a fulfillment of necessary relationship 
of man and wife, and an assumption of marital duties and 
obligations. 

Further, a common law marriage contract does not require any 
specific form of words, and all that is essential is proof of 
an agreement to enter into the legal relationship of marriage 
at the present time. Estate of Gavula, 490 Pa. 535, A.2d 168 
(1980). The burden to prove the marriage is heavy, according 
to this Court, and is on the party alleging a marriage, and 
when an attempt is made to establish a marriage without the 
usual formalities, the claim must be reviewed with "great 
scrutiny." Id. 
 
The Pennsylvania Supreme Court has developed a rebuttable 
presumption in favor of a common law marriage where there is 
an absence of testimony regarding the exchange of verba in 
praesenti. When applicable, the party claiming a common law 
marriage who proves: (1) constant cohabitation; and, (2) a 
reputation of marriage "which is not partial or divided but 
is broad and general," raises a rebuttable presumption of 
marriage. Constant cohabitation, however, "even when 
conjoined with general reputation are not marriage, they are 
merely circumstances which give rise to a rebuttable 
presumption of marriage." Estate of Manfredi, supra.

In reviewing the facts of this case, there is initially no 
direct indication of a verbal agreement arrived at between 
the appellant and the Veteran to essentially enter into a 
marital relationship. That aside, and assuming such an 
agreement could be proven, there is no indication of constant 
cohabitation, a second requirement under Pennsylvania law to 
demonstrate a common law marriage. By the appellant's own 
explanation she and the Veteran maintained separate 
residences, and apart from periods of involvement in family 
gatherings did not continuously cohabit at the same place of 
residence. While the intent of the original divorce 
proceedings may have been more for financial reasons than 
other purposes and some level of contact and sharing familial 
obligations remained, there is still the absence of anything 
of or similar to constant cohabitation. The Board notes that 
on a August 2007 Statement of Marital Relationship the 
appellant checked the appropriate designations for indicating 
that she and the Veteran began living together as husband and 
wife from September 1989 and continued to do so up until the 
date of his death. However,   the appellant's statements 
throughout the appeal and including during hearing testimony 
are more definitive as to the fact that cohabitation was not 
present.      The appellant and the Veteran may have held 
themselves out and husband and wife, nonetheless absent 
meeting the constant cohabitation criterion a valid common 
law marriage cannot be proven. 
The Board further observes that provided the definition of 
common law marriage were even met in this instance, there is 
no basis to conclude that the additional requirement of 
"continuous cohabitation" specifically for VA purposes 
under 38 C.F.R. § 3.50(b) was met here, as again the 
appellant and the Veteran clearly lived apart, and not due to 
misconduct of or procured by the Veteran himself. 

In summary, the required evidence of a marriage with 
continuous cohabitation, or an otherwise valid common law 
marriage with the same has not been shown.           The 
record reflects instead that the appellant and the Veteran 
though not completely financially independent after their 
divorce, did not remain in a marital relationship with a 
continuous cohabitation. It follows that the criteria for 
recognition as a surviving spouse for VA purposes have not 
been met. The Board recognizes the assertions of the 
appellant, but the applicable law and regulations on 
eligibility for the benefits sought are determinative in this 
case. 38 U.S.C.A. § 7104(c). Accordingly, the claim for 
recognition as the Veteran's lawful surviving spouse          
for eligibility for VA benefits is being denied.


ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for purpose of VA benefits is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


